department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date contact person identification_number telephone number employer_identification_number uil number 07-03-sale of club assets legend you or the association dear we have considered your letter dated date in which you requested rulings that the sale of your assets would not cause you to lose your tax exempt status under sec_501 of the internal_revenue_code code and that any gain realized upon the sale of assets as part of your liquidation would not be subject_to for the reasons explained below your organization will unrelated_business_income_tax not lose its tax exempt status however the gain you realized upon the sale of assets will be subject_to unrelated_business_income_tax we cannot grant your request because such a distribution is subject_to tax you were incorporated under the non-profit statutes of your state and were recognized as exempt from federal income_taxation under sec_501 of the code shortly thereafter ‘2 provide for the recreational and social enjoyment of members and to purchase construct or otherwise acquire own operate and maintain athletic_facilities and other recreational facilities for the recreational and social use of its members their families your purpose is and their guests you operated the facilities for many years your income consisted of dues and assessments paid_by your members recently your city decided to build a new recreation center with similar athletic_facilities in close proximity to the club’s property er you explained that a period of declining membership the need for significant maintenance and repairs to your facilities and interest in the property from commercial buyers led your members to vote to terminate the club and sell the property the club is in the process of a dissolution the members will receive shares of the assets cash after all debts and other obligations are paid rulings requested - will the sale of the club’s assets cause the association to lose its tax exempt status under sec_501 of the code - whether this social_club recognized as exempt under sec_501 of the code must pay unrelated_business_income_tax on the proceeds of the property that it sells as part of the termination of the club law sec_501 of the code exempts from federal_income_tax clubs organized for pleasure or recreation substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_512 of the code defines unrelated_business_income for an organization recognized under sec_501 as gross_income excluding any exempt_function_income less the deductions allowed both computed with the modifications provided in paragraphs and of sec_512 sec_512 of the code defines exempt_function_income for c organizations to mean gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing the goods facilities and services in furtherance of the purposes of the organization sec_512 of the code states that if property used directly in the performance of the exempt_function of an organization described in sec_501 is sold by the organization and within a period beginning one year before the date of the sale and ending three years after the date other_property is purchased and used by the organization directly in the performance of its exempt_function gain from the sale shall be recognized only to the extent that the sales_price of the old property exceeds the organization’s cost of purchasing the new property sec_512 of the code excludes from ubit all gains or losses from the sale exchange or other_disposition of property excluding property_held_primarily_for_sale to customers in the ordinary course of trade_or_business sec_1_501_c_7_-1 of the treasury regulations the regulations states that a club that engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not operated exclusively for pleasure recreation or other nonprofit purpose and therefore is not exempt however an incidental sale of property will not deprive a club of its exemption revrul_58_59 1958_2_cb_262 states that where a social_club under sec_501 of the code finds it impractical to continue its exempt_activities and as a result sells its property such sale is incidental to its exempt purposes and the sale does not deprive the club of the exemption provided by sec_501 84_tc_756 was the first judicial consideration of the tax reform act provision sec_512 of the code which sheltered gain on sale of property by a social_club the court held in this case that the amount of gain reinvested by a club in new property for its exempt_purpose was sheltered from tax but the amount of gain distributed to the members was subject_to tax in 980_f2d_1409 11th cir a gain on the sale of land that was fully reinvested in other exempt_property qualified for non- recognition under sec_512 of the code even though it had not been in continuous or direct use before the sale in deer park country club v commissioner t c memo the sale of land that was never actually used for club purposes was not qualified for non-recognition under sec_512 regardless of the fact that the organization originally purchased the land with the intent of using it for its exempt_function rationale the service has a long standing position spelled out in revrul_58_501 that the sale of property does not deprive a social_club of its exempt status while the point made in the revenue_ruling is still the policy of the service the ruling does not address whether the revenue from the sale of property is taxable to the social_club as unrelated_business_taxable_income congress defined related business more narrowly for social clubs recognized under sec_501 of the code than for other categories of exempt_organizations in determining unrelated_business_taxable_income when congress applied the unrelated_business_income_tax to social clubs it excluded only income earned through their exempt_function exempt_function_income of a social_club is limited to that received from members for goods facilities and services that further the club’s exempt_function thus revenue from the sale of property even if the sale is not in the course of a regular trade_or_business is taxable for a social_club congress clearly expressed its intent to tax revenue from passive investments by social clubs in the reports accompanying the legislation for sec_512 explaining that where the organization receives income from sources outside the membership such as income from investments upon which no tax is paid the membership receives a benefit not contemplated by the exemption the extension of the exemption to such investment_income is therefore a distortion of its purpose s rept 1969_3_cb_423 pincite however congress afforded social clubs a special exception for revenue earned by the sale of exempt_function property that is reinvested into other exempt_function property when a club sells property that had been used directly in the performance of its exempt_function and the proceeds are used within a specified period to purchase other_property used in the performance of its exempt_function no tax is assessed congress would not have needed to provide for this exception unless it had already determined that revenue from the sale of property is taxable for a social_club the legislative_history discusses the reason to protect proceeds that are reinvested in the exempt_purpose proceeds that are reinvested in the exempt_function of the club are not being withdrawn for gain by members of the organization for example where a social_club sells its clubhouse and uses the entire proceeds to build or purchase a larger clubhouse the gain on the sale will not be taxed if the proceeds are reinvested in the new clubhouse within three years s rept 1969_3_cb_423 pincite- several courts have ruled on the application of the unrelated_business_income_tax to sale of property by a social_club the court in tamarisk country club supra ruled that the club did owe tax on the portion of the proceeds from sale of its property that exceeded the amount used to purchase new exempt_property because it was not reinvested but withdrawn for gain by the members of the organization the court applied the principle that revenue from the sale of property will be taxed except if reinvested in exempt_function property it is other courts also have applied the unrelated_business_income_tax to sale of assets by social clubs so was not eligible for the non-recognition in atlanta athletic supra the property did qualify because it was used in exempt functions even though it was not the main in deer park the property had never been used for exempt functions and exempt_function and was reinvested in other_property used in exempt functions within three years in your case the property being sold has been used in your exempt_function however you will not reinvest the proceeds in new exempt_function property because your organization is disbanding your members intend to withdraw the proceeds for private gain thus the proceeds will not be eligible for the special non-recognition of gain provision in sec_512 of the code and you therefore owe unrelated_business_income_tax on the gain this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice in accordance with the powers of attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely manager exempt_organizations technical group enclosure notice
